DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chance et al. (USPN 6,493,565) in view of Cheng (USPN 7,551,950). 
Regarding claims 22-29, Chance et al. discloses a non-invasive biolipid concentration measuring device configured to non-invasively measure a blood lipid concentration in a living body, the non-invasive biolipid concentration measuring device comprising: an irradiator configured to emit light having a given light intensity toward an inside of the living body from an outside (Col.5 line 26-Col.6 line 55, Col.3 lines 6-40); a light intensity detector disposed at a position separated by a given distance from an irradiation position to which light is emitted by the irradiator, the light intensity detector being configured to detect a light intensity of light emitted from the living body (Col.5 line 26-Col.6 line 55, Col.3 lines 50-65); a scattering coefficient calculator configured to calculate a light scattering coefficient in the living body based on the light intensity detected by the light intensity detector (Col. 7 line 45-Col.9 line 36, 
Cheng discloses optical measuring system including emitters and detectors configured to variety of analyte concentrations such as lipids (see column 4, discussion of “chromophore”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the device of Chance et al. by calculating lipids concentration, with a reasonable expectation of success, because the prior art teaches calculating constituent concentration measurements using data obtained from the optical measuring system, as taught by Chance et al, and since obtaining concentration of lipids would have been known in the art, as taught by Cheng. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric Winakur/
Primary Examiner, Art Unit 3735



/MARJAN FARDANESH/
Examiner, Art Unit 3735